FILED
                                                                     NOV 0 3 2021          11/03/2021

                                                                  Bowen Greenwood
                                                                Clark rd               t    •
                                                                   Stata of Montana
                                                                                      Casei,i•
                                                                                           Number: DA 21-0367

          IN THE SUPREME COURT OF THE STATE OF MONTANA

                       SUPREME COURT No. DA 21-0367


MATTHEW RYAN AILER,

           Defendant and Appellant,

     v.

STATE OF MONTANA,

           Plaintiff and Appellee,


                                       ORDER


           Upon consideration of Appellant's motion for extension of time,

     IT IS HEREBY ORDERED that Appellant's opening brief shall be filed on or

before December 8, 2021.

     DATED this            day of November, 2021.

                                                    For the Court,




                                                             Chief Justice




                                      ORDER - 1